UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LEGEND OIL AND GAS, LTD. (Exact name of registrant as specified in its charter) Colorado 84-1570556 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1218 Third Avenue, Suite 505 Seattle, WA 98101 (Address of principal executive offices) (206) 910-2687 (Registrant’s telephone number, including area code) James Vandeberg Chief Financial Officer Legend Oil and Gas Ltd. 1218 Third Avenue, Suite 505 Seattle, Washington 98101 (206) 910-2687 (Name, Address, including Zip Code, and Telephone Number, including Area Code, of Agent for Service) Copies to: Michele Rasmussen, Esq. The Apex Law Group, LLP 1218 Third Avenue, Suite 505 Seattle, WA 98101 (206) 448-7000 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, as amended (the “Securities Act”), check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨ Smallerreportingcompany þ EXPLANATORY NOTE This Post-Effective Amendment No.1 to the Registration Statement on Form S-1 (File No.333-181841) (the “Registration Statement”) of Legend Oil & Gas, Ltd. (the “Company”) is being filed pursuant to the undertakings in Item17 of the Registration Statement to update and supplement the information contained in the Registration Statement, as originally declared effective by the Securities and Exchange Commission on June 27, 2012, to include the information contained in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012 (the “Annual Report”) that was filed with the Securities and Exchange Commission on April 1, 2013. The information included in this filing updates and supplements this Registration Statement and the Prospectus contained therein. No changes have been made to the Prospectus contained in the Registration Statement (which Prospectus continues to form a part of this Registration Statement) and, accordingly, such Prospectus has not been reprinted in Part I of this filing. No additional securities are being registered under this Post-Effective Amendment No.1. All applicable registration fees were paid at the time of the original filing of the Registration Statement. Legend Oil and Gas Ltd. INDEX TO FINANCIAL STATEMENTS Page Report Of Independent Registered Public Accounting Firm F-2 Consolidated Financial Statements: Consolidated balance sheets as of December 31, 2012 and 2011 F-3 Consolidated statements of operations for the years ended December 31, 2012 and 2011 F-4 Consolidated statements of comprehensive loss for the years ended December 31, 2012 and 2011 F-5 Consolidated statements of shareholders’ equity for the years ended December 31, 2012 and 2011
